RENDERED: JANUARY 28, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2020-CA-0888-MR

RON COPLEY AND RHONDA
COPLEY                                                              APPELLANTS


                 APPEAL FROM ELLIOTT CIRCUIT COURT
v.              HONORABLE REBECCA K. PHILLIPS, JUDGE
                        ACTION NO. 16-CI-00007


GREER MINING, INC. AND ELMO
GREER & SONS, LLC                                                     APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, DIXON, AND McNEILL, JUDGES.

McNEILL, JUDGE: Appellants, Ron and Rhonda Copley, sustained damage to

their home on February 10, 2015 as a result of blasting activity conducted as a part

of improvements being made to Route 7 in Sandy Hook, Kentucky, by Appellees,

Greer Mining, Inc., and Elmo Greer & Sons, LLC (hereafter “Greer”). On May

20, 2015, Appellants executed a document (hereafter, the “Release”), releasing
Greer and their insurer from liability in exchange for $105,976.10 in

compensation. More than eight months later, Appellants filed a lawsuit seeking,

inter alia, mental/emotional damages, and punitive damages for trespass to land,

negligent infliction of emotional distress (NIED), and intentional infliction of

emotional distress (IIED). After years of litigation, the trial court granted Greer’s

motion for summary judgment. In so holding, the court determined that Appellants

failed to present evidence supporting their claims for IIED and NIED, and that

emotional damages arising from the tort of trespass were not permitted under

Kentucky law. However, in the final paragraph of its order, the trial court

provided:

             [E]ven if such damages were to be deemed otherwise
             compensable in a claim for trespass, such “damages”
             would appear to be encompassed within the terms of the
             release to the extent they are tied to the claim for
             trespass.

As to the issue of punitive damages, the court concluded that they were also

waived pursuant to the terms of the Release. In so holding, the court observed that

“[t]he settlement of the property claim is all-inclusive and covers liability for all

damages stemming from the injury to the property as a result of the occurrence.”

Appellants argue that the trial court erred in granting summary judgment in Greer’s

favor. Having considered the record and the law, we disagree.




                                          -2-
                              STANDARD OF REVIEW

               A motion for summary judgment should be granted “if the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” CR1 56.03. The Kentucky Supreme Court further explained this summary

judgment standard in Steelvest, Inc. v. Scansteel Service Center, Inc.:

                       While it has been recognized that summary
               judgment is designed to expedite the disposition of cases
               and avoid unnecessary trials when no genuine issues of
               material fact are raised, . . . this Court has also repeatedly
               admonished that the rule is to be cautiously applied. The
               record must be viewed in a light most favorable to the
               party opposing the motion for summary judgment and all
               doubts are to be resolved in his favor. Even though a
               trial court may believe the party opposing the motion
               may not succeed at trial, it should not render a summary
               judgment if there is any issue of material fact. The trial
               judge must examine the evidence, not to decide any issue
               of fact, but to discover if a real issue exists. It clearly is
               not the purpose of the summary judgment rule, as we
               have often declared, to cut litigants off from their right of
               trial if they have issues to try.

807 S.W.2d 476, 480 (Ky. 1991) (citations omitted). “Because no factual issues

are involved and only a legal issue is before the court on the motion for summary

judgment, we do not defer to the trial court and our review is de novo.” Univ. of



1
    Kentucky Rules of Civil Procedure.

                                            -3-
Louisville v. Sharp, 416 S.W.3d 313, 315 (Ky. App. 2013) (citation omitted). With

these standards in mind, we turn to the applicable law and the facts of the present

case.

                                     ANALYSIS

             The trial court engaged in an exhaustive analysis of Kentucky law and

secondary source material concerning the availability of emotional damages arising

from the tort of trespass. The court also discussed the Release at length. We

believe that the Release is dispositive of all present issues. It provides in relevant

part as follows:

             [The Copleys], being of lawful age and being competent
             to enter into this Release, for sole consideration of $105,
             976.10, to be paid to Ron and Rhonda Copley no later
             than 14 business days from the date Claimant executes
             this Release, does hereby and for my heirs executors,
             administrators, successors and assigns release, acquit and
             forever discharge The Travelers Indemnity Company,
             Elmo Greer & Sons Inc. and their agents, servants,
             employees, successors, heirs, executors, administrators
             and all other persons, firms, corporations, associations or
             partnerships of and from any and all claims, actions,
             causes of action, demands, rights, damages, costs,
             statutory interest, loss of service, expenses and
             compensation whatsoever which the Undersigned now
             has or which may hereafter accrue on account of or in
             any way growing out of any and all known and unknown,
             foreseen and unforeseen, property damage and the
             consequences thereof resulting or to result from the
             occurrences on or about 02/10/2015 at or near 6824 Hwy
             7, Sandy Hook, KY 41171.




                                          -4-
(Emphasis added.) The language employed in the release is all encompassing. See

Ohio Casualty Ins. Co. v. Ruschell, 834 S.W.2d 166, 169 (Ky. 1992) (citation

omitted) (“the scope of a release is determined primarily by the intent of the parties

as expressed in the release instrument”). In that same vein, the Release is a

contract governed by the basic principles of contract law:

                    Where a contract is ambiguous or silent on a vital
             matter, a court may consider parol and extrinsic evidence
             involving the circumstances surrounding execution of the
             contract, the subject matter of the contract, the objects to
             be accomplished, and the conduct of the parties. Absent
             an ambiguity in the contract, the parties’ intentions
             must be discerned from the four corners of the
             instrument without resort to extrinsic evidence. A
             contract is ambiguous if a reasonable person would find
             it susceptible to different or inconsistent interpretations.
             The fact that one party may have intended different
             results, however, is insufficient to construe a contract at
             variance with its plain and unambiguous terms.
             Generally, the interpretation of a contract, including
             determining whether a contract is ambiguous, is a
             question of law for the courts and is subject to de
             novo review. However, once a court determines that a
             contract is ambiguous, areas of dispute concerning the
             extrinsic evidence are factual issues and construction of
             the contract become subject to resolution by the fact-
             finder.

Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 385 (Ky. App.

2002) (citations omitted) (emphasis added). Having considered Appellants’

arguments, they have not cited to any authority or evidence of record that would

require this Court to look beyond the four corners of the Release in this instance.


                                         -5-
Therefore, summary judgment in Greer’s favor was appropriate and we need not

address the merits of whether damages for emotional or mental distress arising

from the tort of trespass are permitted under Kentucky law.

                                 CONCLUSION

             For the foregoing reasons, we hereby affirm the order of the

Elliott Circuit Court.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

 William H. Wilhoit                       James R. Chadward Kessinger
 Grayson, Kentucky                        Sean P. Johnson
                                          Louisville, Kentucky




                                        -6-